Exhibit 10.20

Year 2012

Annual

Management Incentive

Program

(Executive Officers Only)

USG Corporation



--------------------------------------------------------------------------------

PURPOSE

To enhance USG Corporation’s ability to attract, motivate, reward and retain key
employees of the Corporation and its operating subsidiaries and to align
management’s interests with those of the Corporation’s stockholders by providing
incentive award opportunities to managers who make a measurable contribution to
the Corporation’s business objectives.

INTRODUCTION

This Annual Management Incentive Program (the “Program”) is in effect from
January 1, 2012 through December 31, 2012.

ELIGIBILITY

Individuals eligible for participation in this Program are the Corporation’s
executive officers. This Program is executive officers only.

GOALS

For the 2012 Annual Management Incentive Program, Consolidated Net Earnings and
consolidated, subsidiary and profit center Focus Targets will be determined by
the USG Board of Directors after review by the Compensation and Organization
Committee of the USG Board of Directors (the “Committee”) . The Committee will
consider recommendations submitted from management of USG Corporation.

 

1



--------------------------------------------------------------------------------

AWARD VALUES

For this Program, position target incentive values are based on level of
accountability and are expressed as a percent of approved annualized salary.
Resulting award opportunities represent a fully competitive incentive
opportunity for 100% (target) achievement of goals:

 

Position Title or Salary Reference Point

   Position Target
Incentive  

•      Chairman, President & Chief Executive Officer, USG Corporation

     100 % 

•      Executive Vice President & Chief Financial Officer, USG Corporation

     70 % 

•      Executive Vice President & General Counsel, USG Corporation

  

•      Executive Vice President, Operations, USG Building Systems

     60 % 

•      Senior Vice President; President & CEO, L & W Supply Corp

     50 % 

•      Senior Vice President, Human Resources, USG Corporation

  

•      Senior Vice President Business Development and Operational Services, USG
Corporation

  

•      Vice President; President, USG International

  

•      Senior Vice President and Chief Technology Officer, USG Corporation

  

•      Vice President and Corporate Secretary & Associate General Counsel, USG
Corporation

     45 % 

•      Vice President & Treasurer, USG Corporation

  

•      Vice President and Controller, USG Corporation

  

•      Vice President and Associate General Counsel, USG Corporation

  

•      Vice President, Compensation, Benefits, and Corporate Services, USG
Corporation

  

 

2



--------------------------------------------------------------------------------

AWARDS

Incentive awards for all participants in this Program will be reviewed and
approved by the Committee. For all participants, the annual incentive award par
opportunity is the annualized salary approved by March 31, 2012 that is in
effect on March 1, 2012 multiplied by the applicable position target incentive
value percent.

Incentive awards for 2012 will be based on a combination of the following
elements:

 

I.   CONSOLIDATED NET EARNINGS   50% OF INCENTIVE

Consolidated Net Earnings will be as reported on the Corporation’s year-end
financial statements with adjustments for significant non-operational charges.
Such adjustments will be defined by March 31, 2012 and have in the past been for
Fresh Start Accounting, asbestos, restructuring charges, bankruptcy expenses and
the cumulative impact of new accounting pronouncements. For all participants,
this portion of the award represents 50% of the incentive par. This portion of
the award will be paid from a pool funded by Consolidated Net Earnings. Ten
percent of Consolidated Net Earnings will fund the pool once a threshold of $10
million of Consolidated Net Earnings is achieved. Below $10 million there is no
funding. Funding at par is attained at $50 million. The maximum award for this
segment is capped at two times attainment or generally $100 million of
Consolidated Net Earnings.

This is the same pool from which awards based on Consolidated Net Earnings will
be paid under the USG Corporation 2012 Annual Management Incentive Program for
employees, other than executive officers, occupying positions in Broadband 11 or
higher (the “Other Program”). For each executive officer, (i) their individual
Net Earnings par shall be determined by March 31, 2012, and (ii) their
individual factor shall be determined by taking into account the Net Earnings
par of all participants eligible to participate in the Program and the Other
Program as of March 31, 2012 and based on the sum of all such participants’ Net
Earnings par as determined by March 31, 2012. Notwithstanding the prior sentence
nor any other provision in this Program, each executive officer’s factor may be
decreased, but not increased, due to changes in the total Program and Other
Program par after March 31, including, but not limited to, changes triggered by
the addition or removal of a participant from the Program or the Other Program
or changes in any participant’s Net Earnings par.

 

II.   FOCUS TARGETS:   50% OF INCENTIVE

Focus Targets will be measurable, verifiable and derived from the formal
strategic planning process. For 2012, Focus Targets are expected to include
Building Systems, L&W and International Gross Profit, Adjusted EBITDA, Working
Capital, Wallboard Cost and Spread or other operational priorities. The Focus
Targets will be determined by March 31, 2012. The award adjustment factor for
this segment will range from 0.5 (after achieving a minimum threshold
performance level) to 2.0 for maximum attainment.

The weighting on any individual Focus Target generally will be in 5% increments
and not be less than 10%. The weighting of all assigned Focus Targets will equal
50% of the individual’s total par.

 

3



--------------------------------------------------------------------------------

PAYOUT CRITERIA

No awards will be paid under this Program unless the Corporation’s consolidated
EBITDA for 2012 is at least equal to zero.

EBITDA is defined as net earnings before (1) interest, taxes, depreciation and
amortization, (2) the annual Long-Term Incentive Plan non-cash charge, (3) other
non-cash charges, such as asset impairments, (4) restructuring charges,
(5) EBITDA being calculated net of all expenses associated with all incentive
programs.

Total payments to a participant under this Program must be two times or less of
the participant’s par value amount. No payments will be made beyond this two
times maximum payment level.

No awards under this Program will be paid until the Corporation achieves
positive annual adjusted operating profit. Positive annual adjusted operating
profit is defined as calendar year gross profit less overhead expenses and
before other special items that are included within operating profit/loss as
reflected on the consolidated statement of operations. Special items include
litigation settlement income/expense, restructuring and long-lived asset
impairment charges, goodwill and other intangible asset impairment charges,
unusual or non-recurring items, and changes in accounting principles. If
achieved in 2012 200% of award will be paid. Adjustments may also be made for
acquisitions, divestitures, and discontinued operations. If the Corporation
fails to achieve positive annual adjusted operating profit in 2012 but achieves
it in 2013 125% of award will be paid. If Corporation fails to achieve positive
annual adjusted operating profit in 2012 or 2013 any award under this Program
will not be earned and will not be paid. For purpose of determining whether an
award will be paid for 2012, adjusted operating profit shall be calculated as if
(i) no amount is earned under the Consolidated Net Earnings portion of the
Program and the Other Program and (ii) par awards are earned under all other
portions of the Program and the Other Program.

WEIGHTINGS OF PROGRAM ELEMENTS

All Corporate Officer participants in this Program, including the most senior
executives, will have the same overall weightings of 50% on Consolidated Net
Earnings and 50% on Operating Focus Targets.

 

4



--------------------------------------------------------------------------------

GENERAL PROVISIONS

 

  1. If the Board, or an appropriate committee thereof, has determined that any
fraud or intentional misconduct by an executive officer was a significant
contributing factor to the Corporation having to restate all or a portion of its
financial statement(s), the Board or committee shall take, in its discretion,
such action as it deems necessary to remedy the misconduct and prevent its
recurrence. In determining what remedies to pursue, the Board or committee will
take into account all relevant factors, including whether the restatement was
the result of fraud or intentional misconduct. The Board may, to the extent
permitted by applicable law, require reimbursement of any award under this
Program paid to the executive officer after January 1, 2012, if and to the
extent that a) the amount of the award was calculated based upon the achievement
of certain financial results that were subsequently reduced due to a
restatement, b) the executive officer engaged in any fraud or intentional
misconduct that caused or contributed to the need for the restatement, and c)
the amount of the compensation that would have been awarded to the executive
officer under this Program had the financial results been properly reported
would have been lower than the amount actually awarded. The remedy specified
herein shall not be exclusive and shall be in addition to every other right or
remedy at law or in equity that may be available to the Corporation. If this
paragraph 1 is held invalid, unenforceable or otherwise illegal, the remainder
of this Program shall be deemed to be unenforceable due to a failure of
consideration, and the executive officer’s rights to any incentive compensation
that would otherwise be awarded under this Program shall be forfeited.

In order to be entitled to an award of compensation under this Program, an
executive officer must execute a written acknowledgement that such award shall
be subject to the terms and conditions of this paragraph 1.

 

  2. The Committee reserves the right to adjust award amounts under this Program
down based on its assessment of the Corporation’s overall performance relative
to market conditions, provided, however, in no event may the Committee adjust an
award under this Program upward.

 

  3. The Committee shall review and approve the awards recommended eligible
participants in this Program. The Committee shall submit to the Board of
Directors, for its ratification, a report of the awards for all eligible
participants approved by the Committee in accordance with the provisions of the
Program.

 

  4. The Committee shall have full power to make the rules and regulations with
respect to the determination of achievement of goals and the distribution of
awards. No awards will be made until the Committee has certified financial
achievements and applicable awards in writing.

 

  5. The judgment of the Committee in construing this Program or any provisions
thereof, or in making any decision hereunder, shall be final and conclusive and
binding upon all employees of the Corporation and its subsidiaries whether or
not selected as beneficiaries hereunder, and their heirs, executors, personal
representatives and assignees.

 

5



--------------------------------------------------------------------------------

  6. Nothing herein contained shall limit or affect in any manner or degree the
normal and usual powers of management, exercised by the officers, and the Board
of Directors or committees thereof, to change the duties or the character of
employment of any employee of the Corporation or to remove the individual from
the employment of the Corporation at any time, all of which rights and powers
are expressly reserved.

The awards made to employees shall become a liability of the Corporation or the
appropriate subsidiary as of December 31 of the year earned and all payments to
be made hereunder will be made as soon as practicable, but in any event before
two and one half months after December 31 of the year earned, after said awards
have been approved by the Committee.

ADMINISTRATIVE GUIDELINES

 

  1. Award values will be based on annualized salary in effect on March 1, 2012
for each qualifying participant. Any change in duties, dimensions or
responsibilities of a current position resulting in an increase or decrease in
salary range reference point or market rate will result in a pro-rata incentive
award. Respective reference points, target incentive values or goals will be
applied based on the actual number of full months of service at each position.

 

  2. No award is to be paid to any participant who is not a regular full-time
employee, (or a part time employee as approved by the Senior Vice President,
Human Resources, USG Corporation) in good standing at the end of the calendar
year to which the award applies. However, if an eligible participant with three
(3) or more months of active service in the Program year subsequently retires,
becomes disabled, dies, is discharged from the employment of the Company without
cause, or is on an approved unpaid leave, the participant (or beneficiary) may
be recommended for an award which would otherwise be payable based on goal
achievement, prorated for the actual months of active service during the year.
In the event that an award is not earned for 2012 due to failure to meet the
adjusted operating profit trigger in 2012, the provisions referenced in Exhibit
1 hereto shall be applicable.

 

  3. Employees participating in any other incentive or bonus program of the
Corporation or a Subsidiary who are transferred during the year to a position
covered by this Program will be eligible to receive a potential award prorated
for actual full months of service in the two positions with the respective
incentive program and target incentive values to apply.

 

  4. In the event of transfer of an employee from an assignment which does not
qualify for participation in any incentive or bonus plan to a position covered
by this Program, the employee is eligible to participate in this Program with
any potential award prorated for the actual months of service in the position
covered by this Program during the year. A minimum of three months of service in
the eligible position is required.

 

  5. Participation during the current Program year for individuals employed from
outside the Corporation is possible with any award to be prorated for actual
full months of service in the eligible position. A minimum of three full months
of eligible service is required for award consideration.

 

  6. Exceptions to established administrative guidelines can only be made by the
Committee.

 

6